                                      1   EMPLOYEE JUSTICE LEGAL GROUP
                                          Kaveh S. Elihu, Esq. (SBN 268249)
                                      2   kelihu@ejlglaw.com
                                          Sylvia V. Panosian, Esq. (SBN 310085)
                                      3   spanosian@ejlglaw.com
                                          3055 Wilshire Boulevard, Suite 1120
                                      4   Los Angeles, California 90010
                                          Telephone: (213) 382-2222
                                      5   Fax: (213) 382-2230                NOTE: CHANGES MADE BY THE COURT
                                      6   Attorneys for Plaintiff
                                          JUAN GONZALEZ
                                      7

                                      8   POLSINELLI LLP
                                          Donald L. Samuels - # 126287
                                      9   dsamuels@polsinelli.com
                                          Carmen J. Cole - # 218489
                                     10   ccole@polsinelli.com
                                          2049 Century Park East, Suite 2900
                                     11   Los Angeles, California 90067
                                          Telephone: (310) 556-1801
                                     12   Facsimile: (310) 556-1802
                                     13   Attorneys For Defendant
                                          Iron Mountain Secure Shredding, Inc.
2049 Century Park East, Suite 2900




                                     14
     Los Angeles, CA 90067




                                     15                         UNITED STATES DISTRICT COURT
         (310) 556-1801
          Polsinelli LLP




                                     16            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                     17

                                     18   JUAN GONZALEZ, an individual,               Case No. 2:18-cv-05882-PSG-JPR
                                     19                             Plaintiff,        DISCOVERY MATTER
                                     20            v.                                 STIPULATED PROTECTIVE
                                                                                      ORDER
                                     21   IRON MOUNTAIN SECURE
                                          SHREDDING, INC., a Delaware                 [Discovery Document: Referred to
                                     22   corporation; and DOES 1 through 20,         Magistrate Judge Jean P. Rosenbluth]
                                          inclusive,
                                     23                                               Complaint filed: June 4, 2018
                                                                    Defendants.       Removal filed: July 5, 2018
                                     24

                                     25   1.       A. PURPOSES AND LIMITATIONS
                                     26            Disclosure and discovery activity in this Action are likely to involve
                                     27   production of confidential, proprietary, or private information for which special
                                     28   protection from public disclosure and from use for any purpose other than

                                                               [PROPOSED] STIPULATED PROTECTIVE ORDER
                                          66066781.4
                                      1   prosecuting this litigation may be warranted. Accordingly, the Parties hereby
                                      2   stipulate to and petition the Court to enter the following Stipulated Protective
                                      3   Order. The Parties acknowledge that this Order does not confer blanket protections
                                      4   on all disclosures or responses to discovery and that the protection it affords from
                                      5   public disclosure and use extends only to the limited information or items that are
                                      6   entitled to confidential treatment under the applicable legal principles. The Parties
                                      7   further acknowledge, as set forth in Section 12.3 below, that this Stipulated
                                      8   Protective Order does not entitle them to file confidential information under seal;
                                      9   Local Civil Rule 79-5 sets forth the procedures that must be followed and the
                                     10   standards that will be applied when a Party seeks permission from the Court to file
                                     11   material under seal.
                                     12            B. GOOD CAUSE STATEMENT
                                     13            This Action is likely to involve confidential and private information for
2049 Century Park East, Suite 2900




                                     14   which special protection from public disclosure and from use for any purpose other
                                          than prosecution of this Action may be warranted. Such confidential, private and
     Los Angeles, CA 90067




                                     15
         (310) 556-1801
          Polsinelli LLP




                                     16   proprietary materials and information consist of, among other things, employee
                                     17   information, medical records, payroll records, disclosures and reports, and
                                     18   personnel information (including information implicating privacy rights of third
                                     19   parties), confidential business or financial information, information regarding
                                     20   confidential business practices, or other confidential research, development, or
                                     21   commercial information, information otherwise generally unavailable to the public,
                                     22   or which may be privileged or otherwise protected from disclosure under state or
                                     23   federal statutes, court rules, case decisions, or common law. Accordingly, to
                                     24   expedite the flow of information, to facilitate the prompt resolution of disputes over
                                     25   confidentiality of discovery materials, to adequately protect information the Parties
                                     26   believe they are entitled to keep confidential, to ensure that the Parties are permitted
                                     27   reasonable necessary uses of such material in preparation for trial, to address their
                                     28   handling at the end of the litigation, and serve the ends of justice, a protective order
                                                                                    2
                                                                 [PROPOSED] STIPULATED PROTECTIVE ORDER
                                          66066781.4
                                      1   for such information is justified in this matter. It is the intent of the Parties that
                                      2   information will not be designated as confidential for tactical reasons and that
                                      3   nothing be so designated without a good faith belief that it has been maintained in a
                                      4   confidential, non-public manner, and there is good cause why it should not be part
                                      5   of the public record of this case.
                                      6   2.       DEFINITIONS
                                      7            2.1.   Action: This pending federal lawsuit, Juan Gonzalez v. Iron Mountain
                                      8   Secure Shredding, Inc., Case No: 2:18-cv-05882-PSG-JPR.
                                      9            2.2.   Challenging Party: a Party or Non-Party that challenges the
                                     10   designation of information or items under this Order.
                                     11            2.3.   “CONFIDENTIAL” Information or Items: information (regardless of
                                     12   how it is generated, stored or maintained) or tangible things that qualify for
                                     13   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
2049 Century Park East, Suite 2900




                                     14   the Good Cause Statement.
                                                   2.4.   Counsel: Outside Counsel of Record and House Counsel (as well as
     Los Angeles, CA 90067




                                     15
         (310) 556-1801
          Polsinelli LLP




                                     16   their support staff).
                                     17            2.5.   Designating Party: a Party or Non-Party that designates information or
                                     18   items that it produces in disclosures or in responses to discovery as
                                     19   “CONFIDENTIAL.”
                                     20            2.6.   Disclosure or Discovery Material: all items or information, regardless
                                     21   of the medium or manner in which it is generated, stored, or maintained (including,
                                     22   among other things, testimony, transcripts, and tangible things), that are produced
                                     23   or generated in disclosures or responses to discovery in this matter.
                                     24            2.7.   Expert: a person with specialized knowledge or experience in a matter
                                     25   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                     26   an expert witness or as a consultant in this Action.
                                     27            2.8.   House Counsel: attorneys who are employees of a Party to this Action.
                                     28   House Counsel does not include Outside Counsel of Record or any other outside
                                                                                     3
                                                                  [PROPOSED] STIPULATED PROTECTIVE ORDER
                                          66066781.4
                                      1   counsel.
                                      2            2.9.   Non-Party: any natural person, partnership, corporation, association, or
                                      3   other legal entity not named as a Party to this Action.
                                      4            2.10. Outside Counsel of Record: attorneys who are not employees of a
                                      5   Party to this Action but are retained to represent or advise a Party to this Action and
                                      6   have appeared in this Action on behalf of that Party or are affiliated with a law firm
                                      7   that has appeared on behalf of that Party, and includes support staff.
                                      8            2.11. Party: any party to this Action, including all of its officers, directors,
                                      9   employees, consultants, retained experts, and Outside Counsel of Record (and their
                                     10   support staffs).
                                     11            2.12. Producing Party: a Party or Non-Party that produces Disclosure or
                                     12   Discovery Material in this Action.
                                     13            2.13. Professional Vendors: persons or entities that provide litigation
2049 Century Park East, Suite 2900




                                     14   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                          demonstrations, and organizing, storing, or retrieving data in any form or medium)
     Los Angeles, CA 90067




                                     15
         (310) 556-1801
          Polsinelli LLP




                                     16   and their employees and subcontractors.
                                     17            2.14. Protected Material: any Disclosure or Discovery Material that is
                                     18   designated as “CONFIDENTIAL.”
                                     19            2.15. Receiving Party: a Party that receives Disclosure or Discovery
                                     20   Material from a Producing Party.
                                     21   3.       SCOPE
                                     22            The protections conferred by this Stipulation and Order cover not only
                                     23   Protected Material (as defined above), but also (a) any information copied or
                                     24   extracted from Protected Material; (b) all copies, excerpts, summaries, or
                                     25   compilations of Protected Material; and (c) any testimony, conversations, or
                                     26   presentations by Parties or their Counsel that might reveal Protected Material.
                                     27   However, the protections conferred by this Stipulation and Order do not cover the
                                     28   following information: (a) any information that is in the public domain at the time
                                                                                    4
                                                                 [PROPOSED] STIPULATED PROTECTIVE ORDER
                                          66066781.4
                                      1   of disclosure to a Receiving Party or becomes part of the public domain after its
                                      2   disclosure to a Receiving Party as a result of publication not involving a violation
                                      3   of this Order, including becoming part of the public record through trial or
                                      4   otherwise; and (b) any information known to the Receiving Party prior to the
                                      5   disclosure or obtained by the Receiving Party after the disclosure from a source
                                      6   who obtained the information lawfully and under no obligation of confidentiality to
                                      7   the Designating Party.
                                      8            Any use of Protected Material at trial shall be governed by a separate
                                      9   agreement or order.
                                     10   4.       DURATION
                                     11            Even after final disposition of this litigation, the confidentiality obligations
                                     12   imposed by this Order shall remain in effect until a Designating Party agrees
                                     13   otherwise in writing or a court order otherwise directs. Final disposition shall be
2049 Century Park East, Suite 2900




                                     14   deemed to be the later of (a) dismissal of all claims and defenses in this Action,
                                          with or without prejudice; and (b) final judgment herein after the completion and
     Los Angeles, CA 90067




                                     15
         (310) 556-1801
          Polsinelli LLP




                                     16   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                                     17   including the time limits for filing any motions or applications for extension of time
                                     18   pursuant to applicable law.
                                     19   5.       DESIGNATING PROTECTED MATERIAL
                                     20            5.1.   Exercise of Restraint and Care in Designating Material for Protection.
                                     21   Each Party or Non-Party that designates information or items for protection under
                                     22   this Order must take care to limit any such designation to specific material that
                                     23   qualifies under the appropriate standards. The Designating Party must designate for
                                     24   protection only those parts of material, documents, items, or oral or written
                                     25   communications that qualify so that other portions of the material, documents,
                                     26   items, or communications for which protection is not warranted are not swept
                                     27   unjustifiably within the ambit of this Order.
                                     28            Mass, indiscriminate, or routinized designations are prohibited. Designations
                                                                                    5
                                                                 [PROPOSED] STIPULATED PROTECTIVE ORDER
                                          66066781.4
                                      1   that are shown to be clearly unjustified or that have been made for an improper
                                      2   purpose (e.g., to unnecessarily encumber the case development process or to
                                      3   impose unnecessary expenses and burdens on other parties) may expose the
                                      4   Designating Party to sanctions.
                                      5            If it comes to a Designating Party’s attention that information or items that it
                                      6   designated for protection do not qualify for protection, that Designating Party must
                                      7   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                      8            5.2.   Manner and Timing of Designations. Except as otherwise provided in
                                      9   this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
                                     10   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                                     11   under this Order must be clearly so designated before the material is disclosed or
                                     12   produced.
                                     13            Designation in conformity with this Order requires:
2049 Century Park East, Suite 2900




                                     14            (a)    for information in documentary form (e.g., paper or electronic
                                          documents, but excluding transcripts of depositions or other pretrial or trial
     Los Angeles, CA 90067




                                     15
         (310) 556-1801
          Polsinelli LLP




                                     16   proceedings), that the Producing Party affix at a minimum, the legend
                                     17   CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                                     18   contains Protected Material. If only a portion or portions of the material on a page
                                     19   qualifies for protection, the Producing Party also must clearly identify the protected
                                     20   portion(s) (e.g., by making appropriate markings in the margins).
                                     21            A Party or Non-Party that makes original documents available for inspection
                                     22   need not designate them for protection until after the inspecting Party has indicated
                                     23   which documents it would like copied and produced. During the inspection and
                                     24   before the designation, all of the material made available for inspection shall be
                                     25   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                                     26   documents it wants copied and produced, the Producing Party must determine
                                     27   which documents, or portions thereof, qualify for protection under this Order. Then,
                                     28   before producing the specified documents, the Producing Party must affix the
                                                                                    6
                                                                 [PROPOSED] STIPULATED PROTECTIVE ORDER
                                          66066781.4
                                      1   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
                                      2   portion or portions of the material on a page qualifies for protection, the Producing
                                      3   Party also must clearly identify the protected portion(s) (e.g., by making
                                      4   appropriate markings in the margins).
                                      5            (b)      for testimony given in depositions or discovery-related proceedings,
                                      6   that the Designating Party identifies on the record, before the close of the
                                      7   deposition, hearing, or other proceeding, all protected testimony.
                                      8            (c)      for information produced in some form other than documentary and
                                      9   for any other tangible items, that the Producing Party affix in a prominent place on
                                     10   the exterior of the container or containers in which the information is stored the
                                     11   legend “CONFIDENTIAL.” If only a portion or portions of the information or item
                                     12   warrants protection, the Producing Party, to the extent practicable, shall identify the
                                     13   protected portion(s).
2049 Century Park East, Suite 2900




                                     14            5.3.     Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                          failure to designate qualified information or items does not, standing alone, waive
     Los Angeles, CA 90067




                                     15
         (310) 556-1801
          Polsinelli LLP




                                     16   the Designating Party’s right to secure protection under this Order for such
                                     17   material. Upon timely correction of a designation, the Receiving Party must make
                                     18   reasonable efforts to assure that the material is treated in accordance with the
                                     19   provisions of this Order.
                                     20   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                     21            6.1.     Timing of Challenges. Any Party or Non-Party may challenge a
                                     22   designation of confidentiality at any time consistent with the Court’s scheduling
                                     23   order.         Unless a prompt challenge to a Designating Party’s confidentiality
                                     24   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary
                                     25   economic burdens, or a significant disruption or delay of the litigation, a Party does
                                     26   not waive its right to challenge a confidentiality designation by electing not to
                                     27   mount a challenge promptly after the original designation is disclosed.
                                     28            6.2.     Meet and Confer. The Challenging Party shall initiate the dispute
                                                                                      7
                                                                   [PROPOSED] STIPULATED PROTECTIVE ORDER
                                          66066781.4
                                      1   resolution process under Local Rule 37-1, et. seq.
                                      2            6.3.   Joint Stipulation. Any challenge submitted to the Court shall be via a
                                      3   joint stipulation pursuant to Local Rule 37-2.
                                      4            6.4.   The burden of persuasion in any such challenge proceeding shall be on
                                      5   the Designating Party. Frivolous challenges, and those made for an improper
                                      6   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                                      7   Parties) may expose the Challenging Party to sanctions. Unless the Designating
                                      8   Party has waived or withdrawn the confidentiality designation, all Parties shall
                                      9   continue to afford the material in question the level of protection to which it is
                                     10   entitled under the Producing Party’s designation until the Court rules on the
                                     11   challenge.
                                     12   7.       ACCESS TO AND USE OF PROTECTED MATERIAL
                                     13            7.1.   Basic Principles. A Receiving Party may use Protected Material that is
2049 Century Park East, Suite 2900




                                     14   disclosed or produced by another Party or by a Non-Party in connection with this
                                          Action only for prosecuting, defending, or attempting to settle this Action. Such
     Los Angeles, CA 90067




                                     15
         (310) 556-1801
          Polsinelli LLP




                                     16   Protected Material may be disclosed only to the categories of persons and under the
                                     17   conditions described in this Order. When the Action has been terminated, a
                                     18   Receiving Party must comply with the provisions of Section 13 below (FINAL
                                     19   DISPOSITION).
                                     20            Protected Material must be stored and maintained by a Receiving Party at a
                                     21   location and in a secure manner that ensures that access is limited to the persons
                                     22   authorized under this Order.
                                     23            7.2.   Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                     24   otherwise ordered by the Court or permitted in writing by the Designating Party, a
                                     25   Receiving       Party     may    disclose   any   information   or   item   designated
                                     26   “CONFIDENTIAL” only to:
                                     27                   (a)     the Receiving Party’s Outside Counsel of Record in this Action,
                                     28   as well as employees of said Outside Counsel of Record to whom it is reasonably
                                                                                      8
                                                                   [PROPOSED] STIPULATED PROTECTIVE ORDER
                                          66066781.4
                                      1   necessary to disclose the information for this Action;
                                      2                (b)   the officers, directors, and employees (including House
                                      3   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this
                                      4   Action;
                                      5                (c)   Experts (as defined in this Order) of the Receiving Party to
                                      6   whom disclosure is reasonably necessary for this Action and who have signed the
                                      7   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                      8                (d)   the Court and its personnel;
                                      9                (e)   court reporters and their staff;
                                     10                (f)   professional jury or trial consultants, mock jurors, and
                                     11   Professional Vendors to whom disclosure is reasonably necessary for this Action
                                     12   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
                                     13   A);
2049 Century Park East, Suite 2900




                                     14                (g)   the author or recipient of a document containing the information
                                          or a custodian or other person who otherwise possessed or knew the information;
     Los Angeles, CA 90067




                                     15
         (310) 556-1801
          Polsinelli LLP




                                     16                (h)   during their depositions, witnesses, and attorneys for witnesses,
                                     17   in the Action to whom disclosure is reasonably necessary provided: (1) the
                                     18   deposing party requests that the witness sign the form attached as Exhibit A; and
                                     19   (2) they will not be permitted to keep any confidential information unless they sign
                                     20   the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                                     21   agreed by the Designating Party or ordered by the Court. Pages of transcribed
                                     22   deposition testimony or exhibits to depositions that reveal Protected Material may
                                     23   be separately bound by the court reporter and may not be disclosed to anyone
                                     24   except as permitted under this Stipulated Protective Order; and
                                     25                (i)   any mediator or settlement officer, and their supporting
                                     26   personnel, mutually agreed upon by any of the Parties engaged in settlement
                                     27   discussions or appointed by the Court;
                                     28                (j)   any other person as to whom the Parties in writing agree.
                                                                                 9
                                                              [PROPOSED] STIPULATED PROTECTIVE ORDER
                                          66066781.4
                                      1   8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                                      2            IN OTHER LITIGATION
                                      3            If a Party is served with a subpoena or a court order issued in other litigation
                                      4   that compels disclosure of any information or items designated in this Action as
                                      5   “CONFIDENTIAL,” that Party must:
                                      6                  (a)    promptly notify in writing the Designating Party. Such
                                      7   notification shall include a copy of the subpoena or court order unless prohibited by
                                      8   law;
                                      9                  (b)    promptly notify in writing the Party who caused the subpoena or
                                     10   order to issue in the other litigation that some or all of the material covered by the
                                     11   subpoena or order is subject to this Protective Order. Such notification shall include
                                     12   a copy of this Stipulated Protective Order; and
                                     13                  (c)    cooperate with respect to all reasonable procedures sought to be
2049 Century Park East, Suite 2900




                                     14   pursued by the Designating Party whose Protected Material may be affected.
                                                   If the Designating Party timely seeks a protective order, the Party served with
     Los Angeles, CA 90067




                                     15
         (310) 556-1801
          Polsinelli LLP




                                     16   the subpoena or court order shall not produce any information designated in this
                                     17   Action as “CONFIDENTIAL” before a determination by the court from which the
                                     18   subpoena or order issued, unless the Party has obtained the Designating Party’s
                                     19   permission. The Designating Party shall bear the burden and expense of seeking
                                     20   protection in that court of its confidential material and nothing in these provisions
                                     21   should be construed as authorizing or encouraging a Receiving Party in this Action
                                     22   to disobey a lawful directive from another court.
                                     23   9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                     24            PRODUCED IN THIS LITIGATION
                                     25                  (a)    The terms of this Order are applicable to information produced
                                     26   by a Non-Party in this Action and designated as “CONFIDENTIAL.”                    Such
                                     27   information produced by Non-Parties in connection with this litigation is protected
                                     28   by the remedies and relief provided by this Order. Nothing in these provisions
                                                                                    10
                                                                 [PROPOSED] STIPULATED PROTECTIVE ORDER
                                          66066781.4
                                      1   should be construed as prohibiting a Non-Party from seeking additional protections.
                                      2                  (b)    In the event that a Party is required, by a valid discovery
                                      3   request, to produce a Non-Party’s confidential information in its possession, and the
                                      4   Party is subject to an agreement with the Non-Party not to produce the Non-Party’s
                                      5   confidential information, then the Party shall:
                                      6                         (1)   promptly notify in writing the Requesting Party and the
                                      7   Non-Party that some or all of the information requested is subject to a
                                      8   confidentiality agreement with a Non-Party;
                                      9                         (2)   promptly provide the Non-Party with a copy of the
                                     10   Stipulated Protective Order in this Action, the relevant discovery request(s), and a
                                     11   reasonably specific description of the information requested; and
                                     12                         (3)   make the information requested available for inspection
                                     13   by the Non-Party, if requested.
2049 Century Park East, Suite 2900




                                     14                  (c)    If the Non-Party fails to seek a protective order from this Court
                                          within 14 days of receiving the notice and accompanying information, the
     Los Angeles, CA 90067




                                     15
         (310) 556-1801
          Polsinelli LLP




                                     16   Receiving Party may produce the Non-Party’s confidential information responsive
                                     17   to the discovery request. If the Non-Party timely seeks a protective order, the
                                     18   Receiving Party shall not produce any information in its possession or control that
                                     19   is subject to the confidentiality agreement with the Non-Party before a
                                     20   determination by the Court. Absent a court order to the contrary, the Non-Party
                                     21   shall bear the burden and expense of seeking protection in this Court of its
                                     22   Protected Material.
                                     23   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                     24            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                     25   Protected Material to any person or in any circumstance not authorized under this
                                     26   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                                     27   writing the Designating Party of the unauthorized disclosures, (b) use its best
                                     28   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
                                                                                    11
                                                                 [PROPOSED] STIPULATED PROTECTIVE ORDER
                                          66066781.4
                                      1   person or persons to whom unauthorized disclosures were made of all the terms of
                                      2   this Order, and (d) request such person or persons to execute the “Acknowledgment
                                      3   and Agreement to Be Bound” that is attached hereto as Exhibit A.
                                      4   11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                      5            PROTECTED MATERIAL
                                      6            When a Producing Party gives notice to Receiving Parties that certain
                                      7   inadvertently produced material is subject to a claim of privilege or other
                                      8   protection, the obligations of the Receiving Parties are those set forth in Federal
                                      9   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
                                     10   whatever procedure may be established in an e-discovery order that provides for
                                     11   production without prior privilege review. Pursuant to Federal Rule of Evidence
                                     12   502(d) and (e), insofar as the Parties reach an agreement on the effect of disclosure
                                     13   of a communication or information covered by the attorney-client privilege or work
2049 Century Park East, Suite 2900




                                     14   product protection, the Parties may incorporate their agreement in the stipulated
                                          protective order submitted to the Court provided the Court so allowsJ.
     Los Angeles, CA 90067




                                     15
         (310) 556-1801
          Polsinelli LLP




                                     16   12.      MISCELLANEOUS
                                     17            12.1. Right to Further Relief. Nothing in this Order abridges the right of any
                                     18   person to seek its modification by the Court in the future.
                                     19            12.2. Right to Assert Other Objections. By stipulating to the entry of this
                                     20   Protective Order, no Party waives any right it otherwise would have to object to
                                     21   disclosing or producing any information or item on any ground not addressed in
                                     22   this Stipulated Protective Order. Similarly, no Party waives any right to object on
                                     23   any ground to use in evidence of any of the material covered by this Protective
                                     24   Order.
                                     25            12.3. Filing Protected Material. Without written permission from the
                                     26   Designating Party or a court order secured after appropriate notice to all interested
                                     27   persons, a Party may not file in the public record in this Action any Protected
                                     28   Material. A Party that seeks to file under seal any Protected Material must comply
                                                                                    12
                                                                 [PROPOSED] STIPULATED PROTECTIVE ORDER
                                          66066781.4
                                      1   with Local Civil Rule 79-5. Protected Material may only be filed under seal
                                      2   pursuant to a court order authorizing the sealing of the specific Protected Material
                                      3   at issue. If a Party's request to file Protected Material under seal is denied by the
                                      4   Court, then the Receiving Party may file the information in the public record unless
                                      5   otherwise instructed by the Court.
                                      6   13.      FINAL DISPOSITION
                                      7            After the final disposition of this Action, as defined in Section 4, within 60
                                      8   days of a written request by the Designating Party, each Receiving Party must
                                      9   return all Protected Material to the Producing Party or destroy such material. As
                                     10   used in this subdivision, “all Protected Material” includes all copies, abstracts,
                                     11   compilations, summaries, and any other format reproducing or capturing any of the
                                     12   Protected Material. Whether the Protected Material is returned or destroyed, the
                                     13   Receiving Party must submit a written certification to the Producing Party (and, if
2049 Century Park East, Suite 2900




                                     14   not the same person or entity, to the Designating Party) by the 60 day deadline that
                                          (a) identifies (by category, where appropriate) all the Protected Material that was
     Los Angeles, CA 90067




                                     15
         (310) 556-1801
          Polsinelli LLP




                                     16   returned or destroyed and (b) affirms that the Receiving Party has not retained any
                                     17   copies, abstracts, compilations, summaries or any other format reproducing or
                                     18   capturing any of the Protected Material. Notwithstanding this provision, Counsel
                                     19   are entitled to retain an archival copy of all pleadings, motion papers, trial,
                                     20   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
                                     21   and trial exhibits, expert reports, attorney work product, and consultant and expert
                                     22   work product, even if such materials contain Protected Material. Any such archival
                                     23   copies that contain or constitute Protected Material remain subject to this Protective
                                     24   Order as set forth in Section 4 (DURATION).
                                     25   14.      VIOLATION
                                     26            Any violation of this Order may be punished by appropriate measures
                                     27   including, without limitation, contempt proceedings and/or monetary sanctions.
                                     28
                                                                                    13
                                                                 [PROPOSED] STIPULATED PROTECTIVE ORDER
                                          66066781.4
                                      1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                      2
                                          Dated: January 24, 2019                  EMPLOYEE JUSTICE LEGAL
                                      3                                            GROUP
                                      4

                                      5                                      By:    /s/Sylvia V. Panosian
                                                                                       Kaveh S. Elihu
                                      6                                                Sylvia V. Panosian
                                      7                                            Attorneys For Plaintiff
                                                                                   Juan Gonzalez
                                      8
                                          Dated: January 24, 2019                  POLSINELLI LLP
                                      9

                                     10                                      By:   /s/Donald L. Samuels
                                                                                       Donald L. Samuels
                                     11                                                Carmen J. Cole
                                     12                                            Attorneys For Defendant
                                                                                   Iron Mountain Secure Shredding,
                                     13                                            Inc.
2049 Century Park East, Suite 2900




                                     14
     Los Angeles, CA 90067




                                     15
                                          DATED: January 30, 2019          __________________________________
         (310) 556-1801
          Polsinelli LLP




                                     16
                                                                           Hon. Jean P. Rosenbluth
                                     17                                    United States Magistrate Judge
                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                               14
                                                            [PROPOSED] STIPULATED PROTECTIVE ORDER
                                          66066781.4
                                      1                                          EXHIBIT A
                                      2

                                      3                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                      4
                                                   I, __________ [print or type full name], of ______________ [print or type
                                      5
                                          full address], declare under penalty of perjury that I have read in its entirety and
                                      6
                                          understand the Stipulated Protective Order that was issued by the United States
                                      7
                                          District Court for the Central District of California on _____________[date] in the
                                      8
                                          case of Juan Gonzalez v. Iron Mountain Secure Shredding, Inc., Case No. 2:18-cv-
                                      9
                                          05882-PSG-JPR. I agree to comply with and to be bound by all the terms of this
                                     10
                                          Stipulated Protective Order and I understand and acknowledge that failure to so
                                     11
                                          comply could expose me to sanctions and punishment in the nature of contempt. I
                                     12
                                          solemnly promise that I will not disclose in any manner any information or item
                                     13
                                          that is subject to this Stipulated Protective Order to any person or entity except in
2049 Century Park East, Suite 2900




                                     14
                                          strict compliance with the provisions of this Order.
     Los Angeles, CA 90067




                                     15
                                                   I further agree to submit to the jurisdiction of the United States District Court
         (310) 556-1801
          Polsinelli LLP




                                     16
                                          for the Central District of California for the purpose of enforcing the terms of this
                                     17
                                          Stipulated Protective Order, even if such enforcement proceedings occur after
                                     18
                                          termination of this Action.
                                     19

                                     20
                                          Date: __________________
                                     21
                                          City and State where sworn and signed: ____________________________
                                     22
                                          Printed name: _________________________________
                                     23
                                          Signature: ____________________________________
                                     24

                                     25

                                     26

                                     27

                                     28
                                                                                  1
                                                               [PROPOSED] STIPULATED PROTECTIVE ORDER
                                          66066781.4
                                      1                                  PROOF OF SERVICE
                                      2
                                                 Juan Gonzalez v. Iron Mountain Secure Shredding, Inc., et al.
                                      3    USDC California Central District-Western Division: 2:18-cv-05882-PSG-JPR
                                      4
                                                I am over the age of 18 and not a party to the within action; I am employed
                                      5   by POLSINELLI LLP in the County of Los Angeles, California at 2049 Century
                                      6   Park East, Suite 2900, Los Angeles, California 90067.
                                      7            On January 24, 2019, I served the foregoing document(s) described as:

                                      8
                                                         [PROPOSED] STIPULATED PROTECTIVE ORDER
                                      9

                                     10        BY E-MAIL OR ELECTRONIC TRANSMISSION: Based on a court order
                                               or an agreement of the parties to accept service by e-mail or electronic
                                     11
                                               transmission, I caused the documents to be sent to the persons at the e-mail
                                     12        addresses listed below. I did not receive, within a reasonable time after the
                                               transmission, any electronic message or other indication that the transmission
                                     13
                                               was unsuccessful.
2049 Century Park East, Suite 2900




                                     14
                                          On the following part(ies) in this action:
     Los Angeles, CA 90067




                                     15
         (310) 556-1801




                                                                                              Attorneys for Plaintiff
          Polsinelli LLP




                                     16      Kaveh S. Elihu, Esq. (SBN 268249)
                                             Sylvia V. Panosian, Esq. (SBN 310085)            Telephone: (213) 382-2222
                                     17
                                             EMPLOYEE JUSTICE LEGAL GROUP                     Fax: (213) 382-2230
                                     18      3055 Wilshire Boulevard, Suite 1120              Email: kelihu@ejlglaw.com
                                                                                                      spanosian@ejlglaw.com
                                     19
                                             Los Angeles, California 90010

                                     20
                                                   I declare under penalty of perjury under the laws of the United States of
                                     21
                                          America that the foregoing is true and correct.
                                     22
                                                   Executed on January 24, 2019, in Los Angeles, California.
                                     23

                                     24
                                                                                       /s/ Zelda Young
                                     25                                                Zelda Young
                                     26

                                     27

                                     28
                                                                                   1
                                                                            PROOF OF SERVICE
                                          66066781.4
